Citation Nr: 0701243	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  02-11 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran retired from active duty in August 1972, having 
served on active duty for more than twenty years.  He died in 
December 2001.  The appellant is the veteran's surviving 
spouse.

This case comes from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  The case was remanded in April 
2004, June 2005, and September 2005, in part, to ensure 
compliance with the doctrine set forth in Thurber v. Brown, 5 
Vet.App. 119 (1993) (Where medical texts are relied upon to 
deny a benefit the appellant must be provided notice of that 
evidence and an opportunity to respond.).  


FINDINGS OF FACT

1.  The veteran died in December 2001.

2.  The veteran's death certificate lists the cause of death 
as carcinomatosis due to or as a consequence of a carcinomial 
bowel.  

3.  Following the death of the veteran service connection for 
diabetes mellitus was established on an accrued basis.  

4.  A service connected disability did not contribute 
substantially or materially to his death or aid or lend 
assistance to the production of death.




CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 1310, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.312 (2006).

2.  The requirements for eligibility for dependents' 
educational benefits under Chapter 35, Title 38, United 
States Code, have not been met. 38 U.S.C.A. §§ 3500, 3501, 
3510 (West 2002 and Supp. 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; evidence of a nexus between service and 
death; and the effective date of any death benefits. The 
appellant must also be notified to submit all evidence in her 
possession, what specific evidence she is to provide, and 
what evidence VA will attempt to obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

There is no issue as to providing an appropriate application 
form or completeness of the application. Written notice 
provided in October 2003 and September 2005 correspondence 
fulfills the provisions of 38 U.S.C.A. § 5103(a).  The claims 
were readjudicated in a June 2006 supplemental statement of 
the case which also provided notice of the type of evidence 
necessary to establish an effective date for the benefit 
sought on appeal. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available as well as treatment records and there 
is no pertinent evidence which is not currently part of the 
claims file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of her claim. 

Background

The death certificate shows that the veteran died in December 
2001 due to carcinomatosis due to or as a consequence of a 
carcinomial bowel. 

Following the death of the veteran service connection was 
established on an accrued basis for diabetes mellitus 
associated with herbicide exposure.

The appellant contends that the veteran's exposure to 
herbicides contributed to and hastened his death.

Service medical records show no treatment for bowel cancer.
 
Following a colonoscopy, an October 2000 pathologist found 
that the veteran had a neuroendocrine carcinoma of the 
rectum.
 
An October 2000 computerized tomography scan conducted at the 
Cheshire Medical Center revealed large numbers of metastatic 
lesions in the liver.  There was also possible concentric 
thickening of the rectal wall which was possibly in keeping 
with clinical evidence of a rectal lesion.  The examiner 
opined that this presumably was the source of the liver 
metastases. 
 
In October 2000, Dr. James M. Nicholson examined the veteran 
and diagnosed carcinoid syndrome with liver metastases.  Dr. 
Nicholson presumed that the liver lesions were due to the 
rectal carcinoid, though with the veteran's smoking history a 
chest x-ray was planned to ensure that a secondary primary 
lesion was not present.
 
A November 2000 report from Dr. Nickerson included a 
diagnosis of carcinoid of the rectum with liver metastases.  

Chest x-rays of the veteran were conducted by Dr. Paul C. 
Koutras of The Cheshire Medical Center in December 2000.  The 
veteran had a clinical indication of dyspnea and a history of 
rectal carcinoma with liver metastases.  Dr. Koutras 
concluded that upon examination there was no acute disease of 
the lungs.

July and August 2001 records from the Hitchcock Clinic 
prepared by Dr. Nicholson include an assessment of carcinoid 
syndrome/small cell/neuroendocrine carcinoma of the liver, 
unknown primary.
 
In August 2001, James Ballou, M.D., reported that the veteran 
was suffering from end stage liver cancer, neuroendocrine and 
questionable small cell cancer of unknown etiology.
 
An August 2001 letter from Dr. Nickerson stated that he 
treated the veteran for carcinoma of the liver, 
neuroendocrine type, question small cell, unknown primary, 
though possibly of lung given presentation.  Dr. Nickerson 
reported the veteran served in Vietnam and that given his 
presentation, the most likely source for his cancer would be 
the lung, though workup was negative for a primary site and 
the veteran fell into a carcinoma of unknown primary 
category.  Dr. Nickerson opined however, this would most 
likely be a lung malignancy.

In March 2002, a VA examiner reported the veteran had a well 
differentiated neuroendocrine tumor (carcinoid) beginning in 
his rectum which was metastatic to his liver.

In June 2002 letter Dr. Nickerson clarified that the veteran 
actually had a carcinoid tumor of the rectum.  However, 
because the liver lesions in his overall course were more 
aggressive than a typical carcinoid, the veteran fell into a 
category of a neuroendocrine type tumor given its clinical 
behavior.  Dr. Nickerson requested that the veteran's Agent 
Orange exposure be reevaluated given the unusual nature of 
his illness and the fact that it behaved very aggressively.

In June 2002, Dr. James M. Ballou submitted a letter stating 
that the veteran developed a carcincoid tumor of the rectum, 
which was metastatic to the liver, and which ultimately led 
to his demise.  Dr. Ballou the veteran's exposure to Agent 
Orange.

There is no competent evidence linking the veteran's 
carcinomatosis due to or as a consequence of a carcinomial 
bowel to service.

Criteria

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

If a veteran was exposed to an herbicide agent during active 
military, naval or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  Carcinomatosis due to or as a consequence of 
carcinomial bowel is not such a disease.  38 C.F.R. §§ 3.307, 
3.309(e). 

As will be discussed in further detail below, the veteran's 
service medical records are negative for any reference to 
carcinomatosis due to or as a consequence of carcinomial 
bowel, and there is no post-service evidence of any 
carcinomatosis until years after service. In the absence of 
medical evidence suggestive of carcinomatosis due to or as a 
consequence of carcinomial bowel in service for over 25 years 
thereafter, referral of this case for a VA opinion as to 
whether any carcinomatosis due to or as a consequence of 
carcinomial bowel originated in service or whether the 
disorder was compensably disabling within one year thereof 
would in essence place the reviewing physician in the role of 
a fact finder. This is the Board's responsibility.  In other 
words, any medical opinion which directly inks the veteran's 
carcinomatosis due to or as a consequence of carcinomial 
bowel to his period of service would necessarily be based 
solely on any uncorroborated assertions by the appellant 
regarding the veteran's medical history. The Court has held 
on a number of occasions that a medical opinion premised upon 
an unsubstantiated account is of no probative value. See 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  In short, there is no suggestion, 
except by unsubstantiated allegation, that the veteran's 
carcinomatosis due to or as a consequence of carcinomial 
bowel may be associated with an established event, injury or 
disease in service. 38 C.F.R. § 3.159(c)(4). See Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Analysis

I.  Service connection for the cause of the veteran's death.

The veteran served on active duty in the Republic of Vietnam 
during the Vietnam War, and is therefore presumed to have 
been exposed to herbicide agents.  38 C.F.R. § 
3.307(a)(6)(iii).  The veteran's service medical records are 
negative for complaints, treatment, or diagnosis of any form 
of cancer.

With respect to the veteran's presumed exposure to herbicides 
in service, carcinomatosis due to or as a consequence of 
carcinomial bowel is not a disorder subject to presumptive 
service connection under 38 U.S.C.A. § 1116 or 38 C.F.R. § 
3.309(e). Moreover, while the appellant is not precluded from 
proving that a disability resulted from in-service exposure 
to herbicides under the provisions of 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303(d), see Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994); the Secretary of VA, based on a January 2003 
report by the National Academy of Sciences (NAS), determined 
that a comprehensive review and evaluation of the available 
literature, which NAS conducted in conjunction with the 
report, permitted VA to identify all conditions for which the 
current body of knowledge supported a finding of an 
association with herbicide exposure. The Secretary therefore 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted. See 68 Fed. Reg. 27,630-41 (May 20, 
2003).

As noted above, the Secretary of VA has determined, based on 
a NAS report issued in January 2003, that there is no 
positive association between exposure to herbicides and 
carcinomatosis due to or as a consequence of carcinomial 
bowel.  Id. 

Accordingly, there is no competent medical evidence linking 
carcinomatosis due to or as a consequence of carcinomial 
bowel to herbicide exposure in service, and the preponderance 
of the evidence shows that the veteran's carcinomatosis did 
not originate in-service.  Rather, it began many years after 
service, and bears no etiological relationship to service.

Therefore, presumptive service connection is not warranted 
for the veteran's carcinomatosis due to or as a consequence 
of carcinomial bowel under 38 U.S.C.A. § 1116, or under 38 
C.F.R. § 3.309(e). 

The Board notes that an Agent Orange presumptive cancer that 
develops as a result of a metastasizing non-presumptive 
cancer may not be service-connected under 38 U.S.C.A. § 
1116(a). See 38 U.S.C.A § 1113(a) (West 2002); Darby v. 
Brown, 10 Vet. App. 243 (1997) (the presumption of service 
connection for lung cancer was rebutted by medical evidence 
showing that the stomach was the primary site); see also, 
VAOPGCPREC 18-97 (presumptive service connection may not be 
established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) 
for a cancer listed in 38 C.F.R. § 3.309(e) as being 
associated with herbicide exposure if the cancer developed as 
the result of metastasis of a cancer that is not associated 
with herbicide exposure).

While the Board acknowledges the August 2001 opinion of Dr. 
Nickerson, under 38 C.F.R. § 3.102 service connection may not 
be based on a resort to speculation. Indeed, in Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992), the Court held that 
medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related to service, is too speculative to establish such 
relationship.  To grant service connection based on Dr. 
Nickerson's statement would require an unreasonable reliance 
on speculation.  Indeed, Dr. Nicholson himself wrote in June 
2002 that the veteran had a rectal cancer.  Dr. Nicholson did 
not report that the veteran had a primary lung cancer which 
had metastasized to the rectum.

Therefore, entitlement to service connection for the cause of 
the veteran's death is denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


II.  Entitlement to DEA benefits

In pertinent part, Chapter 35, Title 38, United States Code 
extends VA educational program benefits to surviving spouses 
of veterans who died of service-connected disabilities and to 
the surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature. See 38 U.S.C.A. §§ 3500, 3501(a)(1).

As service connection for the cause of the veteran's death is 
not warranted, and as the veteran, when he died, did not have 
a service-connected total disability that was permanent in 
nature, the Board concludes that the criteria for basic 
eligibility for DEA under Chapter 35, Title 38, United States 
Code, have not been met.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependency Educational Assistance under 
38 U.S.C. Chapter 35 is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


